Citation Nr: 1207197	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  04-29 774	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for bursitis of the left hip, since March 18, 2006. 

2. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active military service from August 1964 to August 1967. 

This appeal comes to the Board of Veterans' Appeals  (Board) from a September 2003 rating decision. 

In a March 2009 decision, the Board denied the Veteran's claim for a rating in excess of 30 percent for bursitis of the left hip, prior to March 18, 2006 and a rating in excess of 10 percent for bursitis of the left hip, since March 18, 2006. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in an October 2009 order granted the parties' Joint Motion for Remand (Joint Motion), vacating the Board's March 2009 decision regarding these issues and remanding the case for compliance with the terms of the Joint Motion. In the Joint Motion, the Board was instructed to consider whether the Veteran was entitled to separate disability ratings, prior to March 18, 2006, for the slight impairment of his left hip, in addition to a 30 percent disability rating for the severe impairment of his left knee, both under Diagnostic Code 5255. 

Given the direction provided in the Joint Motion, the Board in its prior, October 2010 decision re-characterized two of the issues previously on appeal as entitlement to a rating in excess of 30 percent for impairment of the femur, based on left knee disability, prior to March 18, 2006 and entitlement to a separate rating for impairment of the femur, based on left hip disability, prior to March 18, 2006. The Board denied those construed separate claims by that October 2010 decision. The Board in its October 2010 adjudication also remanded for further development the claims listed on appeal here, of entitlement to a rating in excess of 10 percent for bursitis of the left hip, since March 18, 2006; and entitlement to TDIU. 

Following development, the case was subsequently returned to the Board for further review. 


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from August 1964 to August 1967. 

2.	On February 14, 2012 the Board was notified via Social Security Administration records, that the appellant died in January 2012.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
J. A. MARKEY
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


